UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-3512 Name of Registrant: Putnam OTC & Emerging Growth Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam OTC & Emerging Growth Fund One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: 292-1000 Date of fiscal year end: 07/31 Date of Reporting Period: 07/01/2005 - 06/30/2006 Item 1. Proxy Voting Record PUTNAM OTC & EMERGING GROWTH FUND AEROPOSTALE, INC Ticker: ARO Security ID: 007865108 Meeting Date: JUN 14, 2006 Meeting Type: Annual Record Date: APR 28, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julian R. Geiger For For Management 1.2 Elect Director Bodil Arlander For For Management 1.3 Elect Director Ronald Beegle For For Management 1.4 Elect Director Mary Elizabeth Burton For For Management 1.5 Elect Director Robert B. Chavez For For Management 1.6 Elect Director David Edwab For For Management 1.7 Elect Director John D. Howard For Withhold Management 1.8 Elect Director David B. Vermylen For For Management 1.9 Elect Director Karin Hirtler-Garvey For For Management 2 Amend Stock Option Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management AGNICO-EAGLE MINES LTD. Ticker: AEM. Security ID: 008474108 Meeting Date: MAY 12, 2006 Meeting Type: Annual/Special Record Date: MAR 27, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leanne M. Baker For Withhold Management 1.2 Elect Director Douglas R. Beaumont For Withhold Management 1.3 Elect Director Sean Boyd For Withhold Management 1.4 Elect Director Bernard Kraft For Withhold Management 1.5 Elect Director Mel Leiderman For Withhold Management 1.6 Elect Director James D. Nasso For Withhold Management 1.7 Elect Director Eberhard Scherkus For Withhold Management 1.8 Elect Director Howard R. Stockford For Withhold Management 1.9 Elect Director Pertti Voutilainen For Withhold Management 2 Approve Ernst & Young LLP as Auditors and For For Management Authorize Board to Fix Remuneration of Auditors 3 Amend Stock Option Plan For For Management AMDOCS LIMITED Ticker: DOX Security ID: G02602103 Meeting Date: JAN 19, 2006 Meeting Type: Annual Record Date: NOV 30, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce K. Anderson For Did Not Management Vote 1.2 Elect Director Adrian Gardner For Did Not Management Vote 1.3 Elect Director Charles E. Foster For Did Not Management Vote 1.4 Elect Director James S. Kahan For Did Not Management Vote 1.5 Elect Director Dov Baharav For Did Not Management Vote 1.6 Elect Director Julian A. Brodsky For Did Not Management Vote 1.7 Elect Director Eli Gelman For Did Not Management Vote 1.8 Elect Director Nehemia Lemelbaum For Did Not Management Vote 1.9 Elect Director John T. Mclennan For Did Not Management Vote 1.10 Elect Director Robert A. Minicucci For Did Not Management Vote 1.11 Elect Director Simon Olswang For Did Not Management Vote 1.12 Elect Director Mario Segal For Did Not Management Vote 2 APPROVAL OF AMENDMENT OF THE 1998 STOCK For Did Not Management OPTION AND INCENTIVE PLAN TO INCREASE THE Vote NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER, TO CONTINUE THE TERM OF THE PLAN FOR AN ADDITIONAL 10-YEAR TERM AND TO MAKE OTHER CHANGES AS DESCRIBED IN THE ACCOMPANY 3 APPROVAL OF SPECIAL RESOLUTION TO PERMIT For Did Not Management DIRECT REPURCHASE BY THE COMPANY OF Vote UNVESTED SHARES OF RESTRICTED STOCK GRANTED UNDER THE 1998 STOCK OPTION AND INCENTIVE PLAN UPON TERMINATION OF EMPLOYMENT OR SERVICE. 4 APPROVAL OF CONSOLIDATED FINANCIAL For Did Not Management STATEMENTS FOR FISCAL YEAR 2005. Vote 5 RATIFICATION AND APPROVAL OF ERNST & For Did Not Management YOUNG LLP AND AUTHORIZATION OF AUDIT Vote COMMITTEE OF BOARD TO FIX REMUNERATION. AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEOS Security ID: 02553E106 Meeting Date: JUN 13, 2006 Meeting Type: Annual Record Date: APR 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Janice E. Page For For Management 1.2 Elect Director J. Thomas Presby For For Management 1.3 Elect Director Gerald E. Wedren For For Management 1.4 Elect Director Larry M. Wolf For For Management 2 Ratify Auditors For For Management AMERICAN GREETINGS CORP. Ticker: AM Security ID: 026375105 Meeting Date: JUN 23, 2006 Meeting Type: Annual Record Date: MAY 1, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph S. Hardin, Jr. For Withhold Management 1.2 Elect Director Jerry Sue Thornton For Withhold Management 1.3 Elect Director Jeffrey Weiss For Withhold Management AMERISTAR CASINOS, INC. Ticker: ASCA Security ID: 03070Q101 Meeting Date: JUN 9, 2006 Meeting Type: Annual Record Date: MAY 1, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie Nathanson Juris For Withhold Management 1.2 Elect Director Thomas M. Steinbauer For Withhold Management AMERUS GROUP CO. Ticker: AMH Security ID: 03072M108 Meeting Date: MAY 4, 2006 Meeting Type: Annual Record Date: MAR 8, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Arledge For For Management 1.2 Elect Director John W. Norris, Jr. For For Management 1.3 Elect Director John A. Wing For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management AMPHENOL CORP. Ticker: APH Security ID: 032095101 Meeting Date: MAY 24, 2006 Meeting Type: Annual Record Date: MAR 27, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward G. Jepsen For For Management 1.2 Elect Director John R. Lord For Withhold Management 2 Ratify Auditors For For Management 3 Amend Stock Option Plan For For Management ARAMARK CORP Ticker: RMK Security ID: 038521100 Meeting Date: FEB 7, 2006 Meeting Type: Annual Record Date: DEC 12, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patricia C. Barron For For Management 1.2 Elect Director Ronald R. Davenport For For Management 1.3 Elect Director Ronald L. Sargent For For Management 2 Ratify Auditors For For Management ARMOR HOLDINGS, INC. Ticker: AH Security ID: 042260109 Meeting Date: JUN 20, 2006 Meeting Type: Annual Record Date: APR 26, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren B. Kanders For For Management 1.2 Elect Director Burtt R. Ehrlich For For Management 1.3 Elect Director David R. Haas For For Management 1.4 Elect Director Robert R. Schiller For For Management 1.5 Elect Director Nicholas Sokolow For For Management 1.6 Elect Director Deborah A. Zoullas For For Management 2 Ratify Auditors For For Management AVID TECHNOLOGY INC Ticker: AVID Security ID: 05367P100 Meeting Date: JUL 27, 2005 Meeting Type: A Record Date: JUN 7, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.00 Increase authorized common stock For For Management 2.01 Elect Elizabeth M. Daley For For Management 2.02 Elect John V. Guttag For For Management 3.00 Adopt the 2005 Stock Incentive Plan For Against Management 4.00 Ratify selection of auditors For For Management 5.00 Adjourn meeting For For Management AVNET INC Ticker: AVT Security ID: 053807103 Meeting Date: NOV 10, 2005 Meeting Type: A Record Date: SEP 12, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Eleanor Baum For For Management 1.02 Elect J. Veronica Biggins For For Management 1.03 Elect Lawrence W. Clarkson For For Management 1.04 Elect Ehud Houminer For For Management 1.05 Elect James A. Lawrence For For Management 1.06 Elect Frank R. Noonan For For Management 1.07 Elect Ray M. Robinson For Withhold Management 1.08 Elect Peter M. Smitham For For Management 1.09 Elect Gary L. Tooker For For Management 1.10 Elect Roy Vallee For For Management 2.00 Ratify selection of auditors For For Management BARR PHARMACEUTICALS INC Ticker: BRL Security ID: 068306109 Meeting Date: NOV 3, 2005 Meeting Type: A Record Date: SEP 9, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Bruce L. Downey For For Management 1.02 Elect Paul M. Bisaro For For Management 1.03 Elect Carole S. Ben-Maimon For For Management 1.04 Elect George P. Stephan For For Management 1.05 Elect Jack M. Kay For For Management 1.06 Elect Harold N. Chefitz For For Management 1.07 Elect Richard R. Frankovic For For Management 1.08 Elect Peter R. Seaver For For Management 1.09 Elect James S. Gilmore III For For Management 2.00 Add shares to the Employee Stock Purchase For For Management Plan 3.00 Ratify selection of auditors For For Management 4.00 SP-Review or promote animal welfare Against Against Shareholder BIO-RAD LABORATORIES, INC. Ticker: BIO Security ID: 090572207 Meeting Date: APR 25, 2006 Meeting Type: Annual Record Date: FEB 27, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Albert J. Hillman For Withhold Management 1.2 Elect Director Philip L. Padou For Withhold Management 2 Ratify Auditors For For Management BLACKBOARD INC Ticker: BBBB Security ID: 091935502 Meeting Date: JUN 14, 2006 Meeting Type: Annual Record Date: APR 17, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael L. Chasen For For Management 1.2 Elect Director Steven B. Gruber For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management BLYTH INC. Ticker: BTH Security ID: 09643P108 Meeting Date: JUN 7, 2006 Meeting Type: Annual Record Date: APR 13, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger A. Anderson For For Management 1.2 Elect Director Pamela M. Goergen For For Management 1.3 Elect Director Carol J. Hochman For For Management 2 Ratify Auditors For For Management BROOKS AUTOMATION, INC. Ticker: BRKS Security ID: 114340102 Meeting Date: MAR 7, 2006 Meeting Type: Annual Record Date: JAN 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Clinton Allen For Withhold Management 1.2 Elect Director Roger D. Emerick For Withhold Management 1.3 Elect Director Edward C. Grady For Withhold Management 1.4 Elect Director Amin J. Khoury For Withhold Management 1.5 Elect Director Robert J. Lepofsky For Withhold Management 1.6 Elect Director Joseph R. Martin For Withhold Management 1.7 Elect Director John K. Mcgillicuddy For Withhold Management 1.8 Elect Director Krishna G. Palepu For Withhold Management 1.9 Elect Director Alfred Woollacott, III For Withhold Management 1.10 Elect Director Mark S. Wrighton For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan BROOKS AUTOMATION, INC. Ticker: BRKS Security ID: Meeting Date: OCT 26, 2005 Meeting Type: S Record Date: SEP 21, 2005 # Proposal Mgt Rec Vote Cast Sponsor Approve merger/acquisition For For Management Increase authorized common stock For For Management Adjourn meeting For Abstain Management BRUNSWICK CORP. Ticker: BC Security ID: Meeting Date: MAY 3, 2006 Meeting Type: Annual Record Date: MAR 2, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael J. Callahan For For Management Elect Director Manuel A. Fernandez For For Management Elect Director Peter B. Hamilton For For Management Elect Director Roger W. Schipke For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management C. R. BARD, INC. Ticker: BCR Security ID: Meeting Date: APR 19, 2006 Meeting Type: Annual Record Date: FEB 27, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Marc C. Breslawsky For For Management Elect Director Herbert L. Henkel For For Management Elect Director Timothy M. Ring For For Management Elect Director Tommy G. Thompson For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Non-Employee Director Stock Option For Against Management Plan 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify Auditors For For Management 6 Adopt ILO Standards Against Against Shareholder CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: Meeting Date: MAY 10, 2006 Meeting Type: Annual Record Date: MAR 22, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Fister For For Management 1.2 Elect Director Donald L. Lucas For For Management 1.3 Elect Director Alberto For For Management Sangiovanni-Vincentelli 1.4 Elect Director George M. Scalise For For Management 1.5 Elect Director John B. Shoven For For Management 1.6 Elect Director Roger S. Siboni For For Management 1.7 Elect Director Lip-Bu Tan For Withhold Management 1.8 Elect Director John A.C. Swainson For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management CALAMOS ASSET MGMT INC Ticker: CLMS Security ID: 12811R104 Meeting Date: JUN 1, 2006 Meeting Type: Annual Record Date: APR 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur L. Knight For For Management 1.2 Elect Director G. Bradford Bulkley For For Management 1.3 Elect Director Richard W. Gilbert For For Management 2 Ratify Auditors For For Management CAMECO CORP. Ticker: CCO. Security ID: 13321L108 Meeting Date: MAY 4, 2006 Meeting Type: Annual/Special Record Date: MAR 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Auston For Withhold Management 1.2 Elect Director John H. Clappison For Withhold Management 1.3 Elect Director Joe F. Colvin For Withhold Management 1.4 Elect Director Harry D. Cook For Withhold Management 1.5 Elect Director James R. Curtiss For Withhold Management 1.6 Elect Director George S. Dembroski For Withhold Management 1.7 Elect Director Gerald W. Grandey For Withhold Management 1.8 Elect Director Nancy E. Hopkins For Withhold Management 1.9 Elect Director Oyvind Hushovd For Withhold Management 1.10 Elect Director J.W. George Ivany For Withhold Management 1.11 Elect Director A. Neil McMillan For Withhold Management 1.12 Elect Director Robert W. Peterson For Withhold Management 1.13 Elect Director Victor J. Zaleschuk For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Stock Option Plan For For Management 4 The Undersigned Holder of Record of None Abstain Management Shares Declares that all Shares are Held, Beneficially owned or Controlled by One or More Canadian Residents (Residents mark the FOR Box; One or more Non-Residents mark the ABSTAIN box) 5 If you are unable to complete Item #4 None Abstain Management then please complete this item. The Undersigned Holder of Shares Declares that the Undersigned is a Canadian Resident (Residents mark the FOR Box; Non-Residents mark the ABSTAIN Box) CAMERON INTERNATIONAL CORP Ticker: CAM Security ID: 216640102 Meeting Date: MAY 5, 2006 Meeting Type: Annual Record Date: MAR 10, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nathan M. Avery For For Management 1.2 Elect Director C. Baker Cunningham For For Management 1.3 Elect Director Sheldon R. Erikson For For Management 2 Ratify Auditors For For Management 3 Change Company Name For For Management 4 Amend Omnibus Stock Plan For Against Management CAREER EDUCATION CORP. Ticker: CECO Security ID: 141665109 Meeting Date: MAY 18, 2006 Meeting Type: Proxy Contest Record Date: MAR 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick W. Gross For Did Not Management Vote 1.2 Elect Director Steven H. Lesnik For Did Not Management Vote 1.3 Elect Director Keith K. Ogata For Did Not Management Vote 2 Declassify the Board of Directors For Did Not Management Vote 3 Amend Articles/To Permit Stockholder to For Did Not Management Call A Special Meeting Vote 4 Ratify Auditors For Did Not Management Vote 1.1 Elect Director R. Steven Bostic For Did Not Management Vote 1.2 Elect Director James E. Copeland, Jr. For Did Not Management Vote Elect Director R. William Ide For Did Not Management Vote 2 Declassify the Board of Directors For Did Not Management Vote 3 Amend Articles/To Permit Stockholder to For Did Not Management Call A Special Meeting Vote 4 Ratify Auditors For Did Not Management Vote CB RICHARD ELLIS GROUP INC Ticker: CBG Security ID: 12497T101 Meeting Date: JUN 1, 2006 Meeting Type: Annual Record Date: APR 10, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard C. Blum For For Management Elect Director Jeffrey A. Cozad For For Management Elect Director Patrice Marie Daniels For For Management Elect Director Senator Thomas A. Daschle For For Management Elect Director Bradford M. Freeman For For Management Elect Director Michael Kantor For Withhold Management Elect Director Frederic V. Malek For For Management Elect Director John G. Nugent For For Management Elect Director Brett White For For Management Elect Director Gary L. Wilson For For Management Elect Director Ray Wirta For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management CEPHALON, INC. Ticker: CEPH Security ID: 156708109 Meeting Date: MAY 17, 2006 Meeting Type: Annual Record Date: MAR 22, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank Baldino, Jr., Phd For Withhold Management Elect Director William P. Egan For Withhold Management Elect Director Martyn D. Greenacre For Withhold Management Elect Director Vaughn M. Kailian For Withhold Management Elect Director Charles A. Sanders, M.D For Withhold Management Elect Director Gail R. Wilensky, Ph.D. For Withhold Management Elect Director Dennis L. Winger For Withhold Management 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management CERNER CORP. Ticker: CERN Security ID: 156782104 Meeting Date: MAY 26, 2006 Meeting Type: Annual Record Date: MAR 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Clifford W. Illig For Withhold Management Elect Director William B. Neaves, Ph.D. For Withhold Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 9, 2006 Meeting Type: Annual Record Date: MAR 13, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James C. Foster For For Management Elect Director Stephen D. Chubb For For Management Elect Director George E. Massaro For For Management Elect Director Linda Mcgoldrick For For Management Elect Director George M. Milne, Jr. For For Management Elect Director Douglas E. Rogers For For Management Elect Director Samuel O. Thier For For Management Elect Director William H. Waltrip For For Management 2 Ratify Auditors For For Management COMMERCE BANCORP, INC. Ticker: CBH Security ID: 200519106 Meeting Date: MAY 16, 2006 Meeting Type: Annual Record Date: APR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Vernon W. Hill, II For Withhold Management Elect Director Jack R. Bershad For Withhold Management Elect Director Joseph E. Buckelew For Withhold Management Elect Director Donald T. DiFrancesco For Withhold Management Elect Director Morton N. Kerr For Withhold Management Elect Director Steven M. Lewis For Withhold Management Elect Director John K. Lloyd For Withhold Management Elect Director George E. Norcross, III For Withhold Management Elect Director Daniel J. Ragone For Withhold Management Elect Director William A. Schwartz, Jr. For Withhold Management Elect Director Joseph T. Tarquini, Jr. For Withhold Management Elect Director Joseph S. Vassalluzzo For Withhold Management 2 Ratify Auditors For For Management COMTECH TELECOMMUNICATIONS CORP Ticker: Security ID: 205826209 Meeting Date: DEC 6, 2005 Meeting Type: A Record Date: OCT 7, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Gerald R. Nocita For For Management 1.02 Elect Ira Kaplan For For Management 2.00 Increase authorized common stock For For Management 3.00 Add shares to the 2000 Stock Incentive For Against Management Plan 4.00 Ratify selection of auditors For For Management CORPORATE EXECUTIVE BOARD CO. (THE) Ticker: EXBD Security ID: 21988R102 Meeting Date: JUN 23, 2006 Meeting Type: Annual Record Date: MAY 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James J. Mcgonigle For For Management 1.2 Elect Director Thomas L. Monahan III For For Management 1.3 Elect Director Russell P. Fradin For For Management 1.4 Elect Director Robert C. Hall For For Management 1.5 Elect Director Nancy J. Karch For For Management 1.6 Elect Director David W. Kenny For For Management 1.7 Elect Director Daniel O. Leemon For For Management 2 Ratify Auditors For For Management CORUS BANKSHARES, INC. Ticker: CORS Security ID: 220873103 Meeting Date: APR 18, 2006 Meeting Type: Annual Record Date: FEB 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph C. Glickman For For Management 1.2 Elect Director Robert J. Glickman For For Management 1.3 Elect Director Robert J. Buford For For Management 1.4 Elect Director Kevin R. Callahan For For Management 1.5 Elect Director Rodney D. Lubeznik For For Management 1.6 Elect Director Michael J. Mcclure For For Management 1.7 Elect Director Peter C. Roberts For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Amend Omnibus Stock Plan For Against Management COVANSYS CORPORATION Ticker: CVNS Security ID: 22281W103 Meeting Date: JUN 20, 2006 Meeting Type: Annual Record Date: APR 24, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Frank Sanchez For For Management Elect Director Rajendra B. Vattikuti For For Management Elect Director James E. Barlett For For Management 2 Approve Stock Option Plan For Against Management 3 Ratify Auditors For For Management CROWN HOLDINGS, INC. Ticker: CCK Security ID: Meeting Date: APR 27, 2006 Meeting Type: Annual Record Date: MAR 14, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jenne K. Britell For Did Not Management Vote Elect Director John W. Conway For Did Not Management Vote Elect Director Arnold W. Donald For Did Not Management Vote Elect Director Marie L. Garibaldi For Did Not Management Vote Elect Director William G. Little For Did Not Management Vote Elect Director Hans J. Loliger For Did Not Management Vote Elect Director Thomas A. Ralph For Did Not Management Vote Elect Director Hugues du Rouret For Did Not Management Vote Elect Director Alan W. Rutherford For Did Not Management Vote Elect Director Harold A. Sorgenti For Did Not Management Vote Elect Director Jim L. Turner For Did Not Management Vote Elect Director William S. Urkiel For Did Not Management Vote 2 Ratify Auditors For Did Not Management Vote 3 Approve Omnibus Stock Plan For Did Not Management Vote CSG SYSTEMS INTERNATIONAL, INC. Ticker: CSGS Security ID: 126349109 Meeting Date: MAY 26, 2006 Meeting Type: Annual Record Date: MAR 28, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank V. Sica For For Management 1.2 Elect Director James A. Unruh For For Management 2 Ratify Auditors For For Management CUMMINS , INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 9, 2006 Meeting Type: Annual Record Date: MAR 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Darnall For For Management 1.2 Elect Director John M. Deutch For Withhold Management 1.3 Elect Director Alexis M. Herman For For Management 1.4 Elect Director F. Joseph Loughrey For For Management 1.5 Elect Director William I. Miller For For Management 1.6 Elect Director Georgia R. Nelson For For Management 1.7 Elect Director Theodore M. Solso For For Management 1.8 Elect Director Carl Ware For For Management 1.9 Elect Director J. Lawrence Wilson For For Management 2 Ratify Auditors For For Management DADE BEHRING HOLDINGS, INC. Ticker: DADE Security ID: 23342J206 Meeting Date: MAY 24, 2006 Meeting Type: Annual Record Date: MAR 27, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. W. P. Reid-Anderson For For Management 1.2 Elect Director Jeffrey D. Benjamin For Withhold Management 1.3 Elect Director Alan S. Cooper For For Management 1.4 Elect Director Beverly A. Huss For For Management DARDEN RESTAURANTS INC Ticker: DRI Security ID: 237194105 Meeting Date: SEP 21, 2005 Meeting Type: A Record Date: JUL 25, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Leonard L. Berry For Withhold Management Elect Odie C. Donald For Withhold Management Elect David H. Hughes For Withhold Management Elect Charles A. Ledsinger Jr. For For Management Elect Joe R. Lee For Withhold Management Elect William M. Lewis Jr For For Management Elect Connie Mack III For Withhold Management Elect Andrew H. Madsen For Withhold Management Elect Clarence Otis Jr. For Withhold Management Elect Michael D. Rose For Withhold Management Elect Maria A. Sastre For Withhold Management Elect Jack A. Smith For Withhold Management Elect Blaine Sweatt III For Withhold Management Elect Rita P. Wilson For Withhold Management Ratify selection of auditors For For Management DOMINOS PIZZA INC. Ticker: DPZ.2 Security ID: 25754A201 Meeting Date: MAY 3, 2006 Meeting Type: Annual Record Date: MAR 24, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David A. Brandon For For Management Elect Director Mark E. Nunnelly For For Management Elect Director Diana F. Cantor For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management DOVER CORP. Ticker: DOV Security ID: 260003108 Meeting Date: APR 18, 2006 Meeting Type: Annual Record Date: FEB 28, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director D.H. Benson For For Management Elect Director R.W. Cremin For For Management Elect Director J-P.M. Ergas For For Management Elect Director K.C. Graham For For Management Elect Director R.L. Hoffman For For Management Elect Director J.L. Koley For For Management Elect Director R.K. Lochridge For For Management Elect Director T.L. Reece For For Management Elect Director B.G. Rethore For For Management Elect Director M.B. Stubbs For For Management Elect Director M.A. Winston For For Management 2 Other Business For Against Management DRS TECHNOLOGIES INC Ticker: DRS Security ID: 23330X100 Meeting Date: AUG 4, 2005 Meeting Type: A Record Date: JUN 23, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Mark S. Newman For Withhold Management 1.02 Elect Donald C. Fraser For Withhold Management 1.03 Elect Steven S. Honigman For Withhold Management 2.00 Ratify selection of auditors For For Management DRS TECHNOLOGIES, INC. Ticker: DRS Security ID: 23330X100 Meeting Date: JAN 30, 2006 Meeting Type: Special Record Date: DEC 20, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with an For For Management Acquisition 2 Increase Authorized Common Stock For For Management EDUCATION MANAGEMENT CORP Ticker: EDMC Security ID: 28139T101 Meeting Date: NOV 10, 2005 Meeting Type: A Record Date: SEP 23, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Thomas J. Colligan For For Management 1.02 Elect Robert B. Knutson For For Management 1.03 Elect John R. McKernan Jr. For For Management 2.00 Amend Stock Incentive Plan For For Management 3.00 Ratify selection of auditors For For Management EMULEX CORP Ticker: ELX Security ID: 292475209 Meeting Date: DEC 1, 2005 Meeting Type: A Record Date: OCT 10, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Fred B. Cox For For Management 1.02 Elect Michael P. Downey For For Management 1.03 Elect Bruce C. Edwards For For Management 1.04 Elect Paul F. Folino For For Management 1.05 Elect Robert H. Goon For For Management 1.06 Elect Don M. Lyle For For Management 1.07 Elect Dean A. Yoost For For Management 2.00 Adopt the 2005 Equity Incentive Plan For Against Management 3.00 Amend Director Stock Incentive Plan For Against Management 4.00 Ratify selection of auditors For For Management EPICOR SOFTWARE CORPORATION Ticker: EPIC Security ID: 29426L108 Meeting Date: MAY 30, 2006 Meeting Type: Annual Record Date: APR 17, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. George Klaus For For Management 1.2 Elect Director Michael Kelly For For Management 1.3 Elect Director Thomas F. Kelly For For Management 1.4 Elect Director Harold D. Copperman For For Management 1.5 Elect Director Robert H. Smith For For Management 2 Ratify Auditors For For Management FAIR ISAAC CORP. Ticker: FIC Security ID: 303250104 Meeting Date: FEB 6, 2006 Meeting Type: Annual Record Date: DEC 9, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George Battle For For Management 1.2 Elect Director Andrew Cecere For For Management 1.3 Elect Director Tony J. Christianson For For Management 1.4 Elect Director Thomas G. Grudnowski For For Management 1.5 Elect Director Alex W. Hart For For Management 1.6 Elect Director Guy R. Henshaw For For Management 1.7 Elect Director William J. Lansing For For Management 1.8 Elect Director Margaret L. Taylor For For Management 2 Ratify Auditors For For Management FILENET CORP. Ticker: FILE Security ID: 316869106 Meeting Date: JUN 15, 2006 Meeting Type: Annual Record Date: APR 19, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lee D. Roberts For Withhold Management 1.2 Elect Director John C. Savage For Withhold Management Elect Director Roger S. Siboni For Withhold Management Elect Director Theodore J. Smith For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: MAY 4, 2006 Meeting Type: Annual Record Date: MAR 7, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Allison, Jr. For For Management Elect Director Robert A. Day For For Management Elect Director Gerald J. Ford For For Management Elect Director H.Devon Graham, Jr. For For Management Elect Director J. Bennett Johnston For Withhold Management Elect Director Bobby Lee Lackey For For Management Elect Director Gabrielle K. McDonald For Withhold Management Elect Director James R. Moffet For For Management Elect Director B.M. Rankin, Jr. For Withhold Management Elect Director J. Stapleton Roy For Withhold Management Elect Director J. Taylor Wharton For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Review Payment Policy to Indonesian Against Against Shareholder Military FREESCALE SEMICONDUCTOR, INC. Ticker: FSL Security ID: 35687M107 Meeting Date: APR 21, 2006 Meeting Type: Annual Record Date: FEB 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenin Kennedy For For Management Elect Director Michael Mayer For For Management 2 Ratify Auditors For For Management GENERAL CABLE CORP. Ticker: BGC Security ID: Meeting Date: MAY 18, 2006 Meeting Type: Annual Record Date: MAR 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gregory E. Lawton For For Management Elect Director Craig P. Omlvedt For For Management 2 Ratify Auditors For For Management GIANT INDUSTRIES, INC. Ticker: GI Security ID: 374508109 Meeting Date: APR 10, 2006 Meeting Type: Annual Record Date: FEB 24, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred L. Holliger For For Management 1.2 Elect Director Brooks J. Klimley For For Management 2 Ratify Auditors For For Management GLOBAL IMAGING SYSTEMS Ticker: GISX Security ID: 37934A100 Meeting Date: AUG 8, 2005 Meeting Type: A Record Date: JUL 8, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Mark A. Harris For For Management 1.02 Elect Edward N. Patrone For For Management 1.03 Elect Michael E. Shea For For Management 1.04 Elect Edward J. Smith For For Management 2.00 Add shares to the 2004 Omnibus Long Term For Against Management Incentive Plan GLOBAL PAYMENTS INC Ticker: GPN Security ID: 37940X102 Meeting Date: SEP 21, 2005 Meeting Type: A Record Date: AUG 5, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Paul R. Garcia For For Management 1.02 Elect Michael W. Trapp For For Management 1.03 Elect Gerald J. Wilkins For For Management GOLDCORP INC. Ticker: G. Security ID: 380956409 Meeting Date: APR 19, 2006 Meeting Type: Annual/Special Record Date: MAR 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management Elect Director David R. Beatty For For Management Elect Director John P. Bell For For Management Elect Director Lawrence I. Bell For For Management Elect Director Bev Briscoe For For Management Elect Director Douglas M. Holtby For For Management Elect Director Antonio Madero For For Management Elect Director Donald R.M. Quick For For Management Elect Director Michael L. Stein For For Management Elect Director Ian W. Telfer For For Management 3 Ratify Deloitte & Touche LLP as Auditors For For Management and Authorize Board to Fix Remuneration of Auditors 4 Adopt New By-laws For For Management 5 Approve Issuance of Warrants Upon the For For Management Early Exercise of Five Series of Outstanding Share Warrants GTECH HOLDINGS CORP Ticker: GTK Security ID: 400518106 Meeting Date: AUG 1, 2005 Meeting Type: A Record Date: JUN 10, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Paget L. Alves For For Management Elect Jeremy Hanley For For Management Elect Anthony Ruys For Withhold Management Ratify selection of auditors For For Management HEALTHSPRING INC Ticker: HS Security ID: 42224N101 Meeting Date: JUN 6, 2006 Meeting Type: Annual Record Date: APR 24, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Herbert A. Fritch For Withhold Management Elect Director Joseph P. Nolan For Withhold Management Elect Director Bruce M. Fried For Withhold Management 2 Amend Omnibus Stock Plan For Against Management HELIX ENERGY SOLUTIONS INC Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 8, 2006 Meeting Type: Annual Record Date: MAR 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director T. William Porter, III For For Management Elect Director William L. Transier For For Management HENRY SCHEIN, INC. Ticker: HSIC Security ID: Meeting Date: MAY 18, 2006 Meeting Type: Annual Record Date: APR 7, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stanley M. Bergman For For Management Elect Director Gerald A. Benjamin For For Management Elect Director James P. Breslawski For For Management Elect Director Mark E. Mlotek For For Management Elect Director Steven Paladino For For Management Elect Director Barry J. Alperin For For Management Elect Director Paul Brons For For Management Elect Director Dr. Margaret A. Hamburg For For Management Elect Director Donald J. Kabat For For Management Elect Director Philip A. Laskawy For For Management Elect Director Norman S. Matthews For For Management Elect Director Marvin H. Schein For Withhold Management Elect Director Dr. Louis W. Sullivan For For Management 2 Ratify Auditors For For Management HERCULES OFFSHORE, INC. Ticker: HERO Security ID: Meeting Date: APR 26, 2006 Meeting Type: Annual Record Date: MAR 17, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Randall D. Stilley For For Management Elect Director Steven A. Webster For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management HORNBECK OFFSHORE SERVICES, INC. Ticker: HOS Security ID: Meeting Date: MAY 2, 2006 Meeting Type: Annual Record Date: MAR 23, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Larry D. Hornbeck For Withhold Management Elect Director Steven W. Krablin For Withhold Management Elect Director David A. Trice For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management HOSPIRA INC Ticker: HSP Security ID: 441060100 Meeting Date: MAY 17, 2006 Meeting Type: Annual Record Date: MAR 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald A. Matricaria For For Management 1.2 Elect Director Christopher B. Begley For For Management 1.3 Elect Director John C. Staley For For Management 1.4 Elect Director Mark F. Wheeler For For Management 2 Ratify Auditors For For Management INTERLINE BRANDS, INC. Ticker: IBI Security ID: 458743101 Meeting Date: MAY 11, 2006 Meeting Type: Annual Record Date: MAR 24, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry J. Goldstein For For Management 1.2 Elect Director Charles W. Santoro For For Management 1.3 Elect Director Drew T. Sawyer For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management INTERNET SECURITY SYSTEMS, INC. Ticker: ISSX Security ID: 46060X107 Meeting Date: MAY 26, 2006 Meeting Type: Annual Record Date: APR 7, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas E. Noonan For For Management 1.2 Elect Director Sam Nunn For Withhold Management 1.3 Elect Director David N. Strohm For For Management INVITROGEN CORP. Ticker: IVGN Security ID: 46185R100 Meeting Date: APR 21, 2006 Meeting Type: Annual Record Date: FEB 24, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory T. Lucier For For Management 1.2 Elect Director Donald W. Grimm For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Increase Authorized Common Stock For For Management IVAX CORP Ticker: IVX Security ID: 465823102 Meeting Date: AUG 3, 2005 Meeting Type: A Record Date: JUN 10, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Betty G. Amos For For Management 1.02 Elect Mark Andrews For For Management 1.03 Elect Jack Fishman For For Management 1.04 Elect Neil Flanzraich For For Management 1.05 Elect Phillip Frost For For Management 1.06 Elect Jane Hsiao For For Management 1.07 Elect Richard M. Krasno For For Management 1.08 Elect David A. Lieberman For For Management 1.09 Elect Richard C. Pfenniger Jr. For For Management 1.10 Elect Bertram Pitt For For Management 1.11 Elect Zachariah P. Zachariah For For Management J. B. HUNT TRANSPORT SERVICES, INC. Ticker: JBHT Security ID: 445658107 Meeting Date: APR 20, 2006 Meeting Type: Annual Record Date: JAN 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas L. Hardeman For For Management 1.2 Elect Director Coleman H. Peterson For For Management 1.3 Elect Director James L. Robo For For Management 2 Ratify Auditors For For Management JLG INDUSTRIES, INC. Ticker: JLG Security ID: 466210101 Meeting Date: NOV 17, 2005 Meeting Type: A Record Date: SEP 30, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Roy V. Armes For For Management Elect Thomas P. Capo For Withhold Management Elect William K. Foster For For Management Elect William M. Lasky For For Management Elect James A. Mezera For For Management Elect David L. Pugh For For Management Elect Stephen Rabinowitz For For Management Elect Raymond C. Stark For For Management Elect Thomas C. Wajnert For For Management Reapprove option/bonus plan for OBRA For For Management Adopt the 2005 Long Term Incentive Plan For Against Management Ratify selection of auditors For For Management JOHN H. HARLAND CO. Ticker: JH Security ID: Meeting Date: APR 27, 2006 Meeting Type: Annual Record Date: MAR 9, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director S. William Antle III For For Management Elect Director Robert J. Clanin For For Management Elect Director John Johns For For Management Elect Director Eileen Rudden For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management KINETIC CONCEPTS, INC. Ticker: KCI Security ID: 49460W208 Meeting Date: MAY 23, 2006 Meeting Type: Annual Record Date: APR 24, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Woodrin Grossman For For Management Elect Director N. Colin Lind For For Management Elect Director C. Thomas Smith For For Management Elect Director Donald E. Steen For For Management 2 Ratify Auditors For For Management L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: Meeting Date: APR 25, 2006 Meeting Type: Annual Record Date: MAR 17, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter A. Cohen For For Management Elect Director Robert B. Millard For For Management Elect Director Arthur L. Simon For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan LABOR READY, INC. Ticker: LRW Security ID: 505401208 Meeting Date: MAY 17, 2006 Meeting Type: Annual Record Date: MAR 29, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven C. Cooper For For Management Elect Director Keith D. Grinstein For For Management Elect Director Thomas E. Mcchesney For For Management Elect Director Gates Mckibbin For For Management Elect Director J.P. Sambataro, Jr. For For Management Elect Director William W. Steele For For Management Elect Director Robert J. Sullivan For For Management Elect Director Craig E. Tall For For Management 2 Ratify Auditors For For Management LABORATORY CORPORATION OF AMERICA HOLDINGS Ticker: LH Security ID: 50540R409 Meeting Date: MAY 17, 2006 Meeting Type: Annual Record Date: MAR 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Thomas P. Mac Mahon For For Management Elect Director Kerrii B. Anderson For For Management Elect Director Jean-Luc Belingard For For Management Elect Director Wendy E. Lane For For Management Elect Director Robert E. Mittelstaedt, For For Management Jr. Elect Director Arthur H. Rubenstein For For Management Elect Director Andrew G. Wallace, M.D. For For Management Elect Director M. Keith Weikel, Ph.D. For For Management 2 Amend Non-Employee Director Stock Option For For Management Plan 3 Ratify Auditors For For Management LAM RESEARCH CORP Ticker: LRCX Security ID: 512807108 Meeting Date: NOV 3, 2005 Meeting Type: A Record Date: SEP 9, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect James W. Bagley For For Management 1.02 Elect David G. Arscott For For Management 1.03 Elect Robert M. Berdahl For For Management 1.04 Elect Richard J. Elkus Jr. For For Management 1.05 Elect Jack R. Harris For For Management 1.06 Elect Grant M. Inman For For Management 1.07 Elect Stephen G. Newberry For For Management 1.08 Elect Seiichi Watanabe For For Management 2.00 Amend annual bonus plan For For Management 3.00 Ratify selection of auditors For For Management LCA-VISION INC. Ticker: LCAV Security ID: 501803308 Meeting Date: JUN 12, 2006 Meeting Type: Annual Record Date: APR 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Bahl For For Management 1.2 Elect Director Thomas G. Cody For For Management 1.3 Elect Director John H. Gutfreund For For Management 1.4 Elect Director John C. Hassan For For Management 1.5 Elect Director Craig P.R. Joffe For For Management 1.6 Elect Director David W. Whiting, M.D. For For Management 1.7 Elect Director E. Anthony Woods For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management LINCOLN ELECTRIC HOLDINGS, INC. Ticker: LECO Security ID: 533900106 Meeting Date: APR 28, 2006 Meeting Type: Annual Record Date: MAR 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold L. Adams For For Management 1.2 Elect Director Robert J. Knoll For For Management 1.3 Elect Director John M. Stropki, Jr. For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Non-Employee Director Restricted For For Management Stock Plan 4 Ratify Auditors For For Management MANPOWER INC. Ticker: MAN Security ID: 56418H100 Meeting Date: APR 25, 2006 Meeting Type: Annual Record Date: FEB 14, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey A. Joerres For For Management Elect Director John R. Walter For For Management Elect Director Marc J. Bolland For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Implement MacBride Principles Against Against Shareholder MEDIMMUNE, INC. Ticker: MEDI Security ID: 584699102 Meeting Date: MAY 25, 2006 Meeting Type: Annual Record Date: MAR 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Wayne T. Hockmeyer For For Management Elect Director David M. Mott For For Management Elect Director David Baltimore For For Management Elect Director M. James Barrett For For Management Elect Director James H. Cavanaugh For For Management Elect Director Barbara Hackman Franklin For For Management Elect Director Gordon S. Macklin For Withhold Management Elect Director George M. Milne, Jr. For For Management Elect Director Elizabeth H.S. Wyatt For For Management 2 Amend Non-Employee Director Stock Option For Against Management Plan 3 Ratify Auditors For For Management MENTOR CORP Ticker: MNT Security ID: 587188103 Meeting Date: SEP 14, 2005 Meeting Type: A Record Date: JUL 18, 2005 # Proposal Mgt Rec Vote Cast Sponsor Approve board size For For Management Elect Joseph E. Whitters For For Management Elect Michael L. Emmons For For Management Elect Walter W. Faster For For Management Elect Eugene G. Glover For For Management Elect Michael Nakonechny For For Management Elect Ronald J. Rossi For For Management Elect Jeffrey W. Ubben For For Management Elect Richard W. Young For For Management Elect Joshua H. Levine For For Management Amend Stock Incentive Plan For Against Management Adopt the Employee Stock Purchase Plan For For Management 5.00 Give board authority to set board size For For Management 6.00 Ratify selection of auditors For For Management MENTOR GRAPHICS CORP. Ticker: MENT Security ID: 587200106 Meeting Date: MAY 18, 2006 Meeting Type: Annual Record Date: MAR 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter L. Bonfield For For Management 1.2 Elect Director Marsha B. Congdon For For Management 1.3 Elect Director James R. Fiebiger For For Management 1.4 Elect Director Gregory K. Hinckley For For Management 1.5 Elect Director Kevin C. McDonough For For Management 1.6 Elect Director Patrick B. McManus For For Management 1.7 Elect Director Walden C. Rhines For For Management 1.8 Elect Director Fontaine K. Richardson For For Management 2 Amend Non-Employee Director Stock Option For Against Management Plan 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management NCR CORPORATION Ticker: NCR Security ID: 62886E108 Meeting Date: APR 26, 2006 Meeting Type: Annual Record Date: FEB 13, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William R. Nuti For For Management 1.2 Elect Director James M. Ringler For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For For Management 5 Approve Qualified Employee Stock Purchase For For Management Plan NETGEAR INC Ticker: NTGR Security ID: 64111Q104 Meeting Date: MAY 23, 2006 Meeting Type: Annual Record Date: APR 11, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick C.S. Lo For For Management 1.2 Elect Director Ralph E. Faison For For Management 1.3 Elect Director A. Timothy Godwin For For Management 1.4 Elect Director Jef Graham For For Management 1.5 Elect Director Linwood A. Lacy, Jr. For For Management 1.6 Elect Director Gregory Rossmann For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management NEW YORK & CO INC Ticker: NWY Security ID: 649295102 Meeting Date: JUN 21, 2006 Meeting Type: Annual Record Date: MAY 9, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bodil M. Arlander For Withhold Management 1.2 Elect Director Philip M. Carpenter, III For Withhold Management 1.3 Elect Director Richard P. Crystal For Withhold Management 1.4 Elect Director M. Katherine Dwyer For Withhold Management 1.5 Elect Director David H. Edwab For Withhold Management 1.6 Elect Director John D. Howard For Withhold Management 1.7 Elect Director Louis Lipschitz For Withhold Management 1.8 Elect Director Edward W. Moneypenny For Withhold Management 1.9 Elect Director Richard L. Perkal For Withhold Management 1.10 Elect Director Arthur E. Reiner For Withhold Management 1.11 Elect Director Ronald W. Ristau For Withhold Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management NOBLE ENERGY, INC. Ticker: NBL Security ID: 655044105 Meeting Date: APR 25, 2006 Meeting Type: Annual Record Date: MAR 14, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey L. Berenson For For Management 1.2 Elect Director Michael A. Cawley For For Management 1.3 Elect Director Edward F. Cox For For Management 1.4 Elect Director Charles D. Davidson For For Management 1.5 Elect Director Thomas J. Edelman For For Management 1.6 Elect Director Kirby L. Hedrick For For Management 1.7 Elect Director Bruce A. Smith For For Management 1.8 Elect Director William T. Van Kleef For For Management 2 Ratify Auditors For For Management 3 Separate Chairman and CEO Positions Against Against Shareholder NUVEEN INVESTMENTS, INC Ticker: JNC Security ID: 67090F106 Meeting Date: MAY 11, 2006 Meeting Type: Annual Record Date: MAR 17, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John P. Amboian For For Management Elect Director Willard L. Boyd For For Management Elect Director Duane R. Kullberg For For Management Elect Director Roderick A. Palmore For For Management Elect Director Connie K. Duckworth For For Management Elect Director Timothy R. Schwertfeger For For Management Elect Director Pierre E. Leroy For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management OSHKOSH TRUCK CORP. Ticker: OSK Security ID: 688239201 Meeting Date: FEB 7, 2006 Meeting Type: Annual Record Date: DEC 12, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. William Andersen For For Management Elect Director Robert G. Bohn For For Management Elect Director Robert A. Cornog For For Management Elect Director Richard M. Donnelly For For Management Elect Director Donald V. Fites For For Management Elect Director Frederick M. Franks, Jr For For Management Elect Director Michael W. Grebe For For Management Elect Director Kathleen J. Hempel For For Management Elect Director Harvey N. Medvin For For Management Elect Director J. Peter Mosling, Jr. For For Management Elect Director Richard G. Sim For For Management 2 Ratify Auditors For For Management PACIFIC SUNWEAR OF CALIFORNIA, INC. Ticker: PSUN Security ID: 694873100 Meeting Date: MAY 17, 2006 Meeting Type: Annual Record Date: APR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael Weiss For For Management Elect Director Seth R. Johnson For For Management Elect Director Sally Frame Kasaks For For Management Elect Director Thomas M. Murnane For For Management Elect Director Peter Starrett For For Management 2 Ratify Auditors For For Management PARAMETRIC TECHNOLOGY CORP. Ticker: PMTC Security ID: 699173100 Meeting Date: MAR 1, 2006 Meeting Type: Annual Record Date: JAN 6, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald K. Grierson For For Management Elect Director Oscar B. Marx, III For For Management 2 Ratify Auditors For For Management PEABODY ENERGY CORP. Ticker: BTU Security ID: 704549104 Meeting Date: MAY 5, 2006 Meeting Type: Annual Record Date: MAR 15, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gregory H. Boyce For Withhold Management Elect Director William E. James For Withhold Management Elect Director Robert B. Karn, III For Withhold Management Elect Director Henry E. Lentz For Withhold Management Elect Director Blanche M. Touhill, Ph.D. For Withhold Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Establish Other Board Committee Against Against Shareholder 5 Require a Majority Vote for the Election Against For Shareholder of Directors 6 Declassify the Board of Directors Against For Shareholder 7 Report on Water Pollution Policy Against Against Shareholder PEDIATRIX MEDICAL GROUP, INC. Ticker: PDX Security ID: 705324101 Meeting Date: MAY 4, 2006 Meeting Type: Annual Record Date: MAR 15, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Cesar L. Alvarez For Withhold Management Elect Director Waldemar A. Carlo, M.D. For For Management Elect Director Michael B. Fernandez For For Management Elect Director Roger K. Freeman, M.D. For For Management Elect Director Paul G. Gabos For For Management Elect Director P.J. Goldschmidt, M.D. For For Management Elect Director Roger J. Medel, M.D. For For Management Elect Director Lawrence M. Mullen For For Management Elect Director Enrique J. Sosa, Ph.D. For For Management PHILLIPS-VAN HEUSEN CORP. Ticker: PVH Security ID: 718592108 Meeting Date: JUN 13, 2006 Meeting Type: Annual Record Date: APR 19, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Emanuel Chirico For For Management 1.2 Elect Director Edward H. Cohen For For Management 1.3 Elect Director Joseph B. Fuller For For Management 1.4 Elect Director Joel H. Goldberg For For Management 1.5 Elect Director Marc Grosman For For Management 1.6 Elect Director Bruce J. Klatsky For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director Henry Nasella For For Management 1.9 Elect Director Rita M. Rodriguez For For Management 2 Company Specific Provides the Holders For For Management of our Series B Preferred Stock with the Right to Elect up to Three Directors 3 Increase Authorized Common Stock For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management PROGRESS SOFTWARE CORP. Ticker: PRGS Security ID: 743312100 Meeting Date: APR 20, 2006 Meeting Type: Annual Record Date: FEB 24, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of and Elect Directors For For Management 2.1 Elect Director Joseph W. Alsop For For Management 2.2 Elect Director Roger J. Heinen, Jr. For For Management 2.3 Elect Director Michael L. Mark For For Management 2.4 Elect Director Scott A. Mcgregor For Withhold Management 2.5 Elect Director Amram Rasiel For For Management 3 Amend Omnibus Stock Plan For Against Management PROVIDIAN FINANCIAL CORP Ticker: PVN Security ID: 74406A102 Meeting Date: AUG 31, 2005 Meeting Type: S Record Date: AUG 1, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.00 Approve merger/acquisition For Against Management 2.00 Adjourn meeting For Against Management R.H. DONNELLEY CORP. Ticker: RHD Security ID: 74955W307 Meeting Date: JAN 25, 2006 Meeting Type: Special Record Date: DEC 19, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management R.H. DONNELLEY CORP. Ticker: RHD Security ID: 74955W307 Meeting Date: JUN 1, 2006 Meeting Type: Annual Record Date: APR 14, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nancy E. Cooper For For Management 2 Elect Director R. Glenn Hubbard For For Management 3 Elect Director Robert Kamerschen For For Management 4 Elect Director David C. Swanson For For Management 5 Ratify Auditor For For Management RESPIRONICS INC Ticker: RESP Security ID: 761230101 Meeting Date: NOV 15, 2005 Meeting Type: A Record Date: OCT 3, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect J. Terry Dewberry For For Management 1.02 Elect Donald H. Jones For For Management 1.03 Elect James W. Liken For For Management 1.04 Elect John L. Miclot For For Management 2.00 Ratify selection of auditors For For Management 3.00 Adopt the 2006 Stock Incentive Plan For Against Management ROWAN COMPANIES, INC. Ticker: RDC Security ID: 779382100 Meeting Date: APR 28, 2006 Meeting Type: Annual Record Date: MAR 1, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Huff For Withhold Management 1.2 Elect Director Federick R. Lausen For Withhold Management 2 Ratify Auditors For For Management SAFETY INSURANCE GROUP, INC. Ticker: SAFT Security ID: 78648T100 Meeting Date: MAY 19, 2006 Meeting Type: Annual Record Date: APR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter J. Manning For For Management 1.2 Elect Director David K. McKown For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management SALIX PHARMACEUTICALS LTD Ticker: SLXP Security ID: 795435106 Meeting Date: SEP 30, 2005 Meeting Type: S Record Date: AUG 23, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.00 Approve merger/acquisition For For Management SEAGATE TECHNOLOGY Ticker: STX Security ID: G7945J104 Meeting Date: MAY 17, 2006 Meeting Type: Special Record Date: APR 11, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 PROPOSAL TO APPROVE THE ISSUANCE OF For For Management SEAGATE COMMON SHARES PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF DECEMBER 20, 2005 (AS AMENDED, SUPPLEMENTED OR MODIFIED FROM TIME TO TIME, THE MERGER AGREEMENT ) BY AND AMONG SEAGATE TECHNOLOGY, MD MER 2 PROPOSAL TO APPROVE ADJOURNMENT OF THE For For Management EXTRAORDINARY GENERAL MEETING TO A LATER DATE OR DATES, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE EXTRAORDINARY GENERAL MEETING TO APPROVE THE ISSUANCE OF SEAGATE SHERWIN-WILLIAMS CO., THE Ticker: SHW Security ID: 824348106 Meeting Date: APR 19, 2006 Meeting Type: Annual Record Date: MAR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Fix Number of and Elect Director A.F. For For Management ANTON 1.2 Elect Director J.C. Boland For For Management 1.3 Elect Director C.M. Connor For For Management 1.4 Elect Director D.E. Evans For For Management 1.5 Elect Director D.F. Hodnik For For Management 1.6 Elect Director S.J. Kropt For For Management 1.7 Elect Director R.W. Mahoney For For Management 1.8 Elect Director G.E. McCullough For For Management 1.9 Elect Director A.M. Mixon, III For For Management 1.10 Elect Director C.E. Moll For For Management 1.11 Elect Director R.K. Smucker For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Ratify Auditors For For Management SIERRA HEALTH SERVICES, INC. Ticker: SIE Security ID: 826322109 Meeting Date: MAY 23, 2006 Meeting Type: Annual Record Date: MAR 27, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Albert L. Greene For For Management 1.2 Elect Director Erin E. MacDonald For For Management 1.3 Elect Director Charles L. Ruthe For For Management 2 Amend Non-Employee Director Omnibus Stock For Against Management Plan 3 Ratify Auditors For For Management SIGMATEL INC. Ticker: SGTL Security ID: 82661W107 Meeting Date: APR 26, 2006 Meeting Type: Annual Record Date: FEB 28, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Hime For For Management 1.2 Elect Director Kenneth P. Lawler For For Management SSA GLOBAL TECHNOLOGIES, INC. Ticker: SSAG Security ID: 78465P108 Meeting Date: MAY 25, 2006 Meeting Type: Annual Record Date: MAR 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John W. Barter For Withhold Management Elect Director James N. Chapman For Withhold Management Elect Director Howard S. Cohen For Withhold Management Elect Director Michael M. Green For Withhold Management Elect Director Michael Greenough For Withhold Management Elect Director Marcus C. Hansen For Withhold Management Elect Director Pieter Korteweg For Withhold Management Elect Director J. Michael Lawrie For Withhold Management Elect Director Marc F. McMorris For Withhold Management Elect Director Mark A. Neporent For Withhold Management 2 Ratify Auditors For For Management STAMPS.COM, INC. Ticker: STMP Security ID: Meeting Date: JUN 7, 2006 Meeting Type: Annual Record Date: APR 14, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director G. Bradford Jones For For Management Elect Director Lloyd I. Miller For For Management 2 Ratify Auditors For For Management STEEL DYNAMICS, INC. Ticker: STLD Security ID: Meeting Date: MAY 18, 2006 Meeting Type: Annual Record Date: MAR 28, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Keith E. Busse For For Management Elect Director Mark D. Millett For For Management Elect Director Richard P. Teets, Jr. For For Management Elect Director John C. Bates For For Management Elect Director Frank D. Byrne, M.D. For For Management Elect Director Paul B. Edgerley For For Management Elect Director Richard J. Freeland For For Management Elect Director Jurgen Kolb For For Management Elect Director James C. Marcuccilli For For Management Elect Director Joseph D. Ruffolo For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management STEIN MART, INC. Ticker: SMRT Security ID: 858375108 Meeting Date: JUN 6, 2006 Meeting Type: Annual Record Date: MAR 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alvin R. Carpenter For For Management 1.2 Elect Director Linda McFarland Farthing For For Management 1.3 Elect Director Michael D. Fisher For For Management 1.4 Elect Director Mitchell W. Legler For For Management 1.5 Elect Director Michael D. Rose For For Management 1.6 Elect Director Richard L. Sisisky For For Management 1.7 Elect Director Jay Stein For For Management 1.8 Elect Director Martin E. Stein, Jr. For For Management 1.9 Elect Director J. Wayne Weaver For For Management 1.10 Elect Director John H. Williams, Jr. For For Management 1.11 Elect Director James H. Winston For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Qualified Employee Stock Purchase For For Management Plan 4 Approve Executive Incentive Bonus Plan For For Management STERIS CORP Ticker: STE Security ID: 859152100 Meeting Date: JUL 29, 2005 Meeting Type: A Record Date: JUN 3, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Cynthia L. Feldmann For For Management 1.02 Elect Stephen R. Hardis For Withhold Management 1.03 Elect Jacqueline B. Kosecoff For For Management 1.04 Elect Raymond A. Lancaster For For Management 1.05 Elect Joseph B. Richey II For For Management 1.06 Elect Mohsen M. Sohi For For Management 1.07 Elect Les C. Vinney For For Management 1.08 Elect Michael B. Wood For For Management 2.00 Reapprove option/bonus plan for OBRA For For Management SUNOCO, INC. Ticker: SUN Security ID: 86764P109 Meeting Date: MAY 4, 2006 Meeting Type: Annual Record Date: FEB 9, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. J. Darnall For For Management 1.2 Elect Director J. G. Drosdick For For Management 1.3 Elect Director U. O. Fairbairn For For Management Elect Director T. P. Gerrity For Withhold Management Elect Director R. B. Greco For For Management Elect Director J. G. Kaiser For For Management Elect Director R. A. Pew For For Management Elect Director G. J. Ratcliffe For For Management Elect Director J. W. Rowe For For Management Elect Director J. K. Wulff For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management SYBRON DENTAL SPECIALTIES, INC. Ticker: SYD Security ID: Meeting Date: FEB 8, 2006 Meeting Type: Annual Record Date: DEC 16, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald N. Ecker For For Management Elect Director Robert W. Klemme For For Management 2 Approve Executive Incentive Bonus Plan For Abstain Management 3 Approve Restricted Stock Plan For Against Management TALX CORP Ticker: TALX Security ID: Meeting Date: SEP 8, 2005 Meeting Type: A Record Date: JUL 8, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect William W. Canfield For For Management Elect Richard F. Ford For For Management Increase authorized common stock For For Management Adopt the 2005 Omnibus Incentive Plan For Against Management Ratify selection of auditors For For Management TIMKEN CO. (THE) Ticker: TKR Security ID: Meeting Date: APR 18, 2006 Meeting Type: Annual Record Date: FEB 21, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joseph W. Ralston For For Management Elect Director John M. Timken, Jr. For For Management Elect Director Jacqueline F. Woods For For Management TRANSACTION SYSTEMS ARCHITECTS, INC. Ticker: TSAI Security ID: 893416107 Meeting Date: MAR 7, 2006 Meeting Type: Annual Record Date: JAN 6, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger K. Alexander For For Management 1.2 Elect Director John D. Curtis For For Management 1.3 Elect Director Philip G. Heasley For For Management 1.4 Elect Director Jim D. Kever For For Management 1.5 Elect Director Harlan F. Seymour For For Management 1.6 Elect Director John E. Stokely For For Management 2 Ratify Auditors For For Management TUPPERWARE BRANDS CORP. Ticker: TUP Security ID: 899896104 Meeting Date: MAY 17, 2006 Meeting Type: Annual Record Date: MAR 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kriss Cloninger, III For For Management 1.2 Elect Director Joe R. Lee For For Management 1.3 Elect Director Bob Marbut For For Management 1.4 Elect Director David R. Parker For For Management 1.5 Elect Director J. Patrick Spainhour For For Management 2 Ratify Auditors For For Management 3 Amend Non-Employee Director Omnibus Stock For Against Management Plan 4 Approve Omnibus Stock Plan For Against Management UNIONBANCAL CORP. Ticker: UB Security ID: 908906100 Meeting Date: APR 26, 2006 Meeting Type: Annual Record Date: MAR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aida M. Alvarez For For Management 1.2 Elect Director David R. Andrews For For Management 1.3 Elect Director L. Dale Crandall For For Management 1.4 Elect Director Richard D. Farman For For Management 1.5 Elect Director Stanley F. Farrar For For Management 1.6 Elect Director Philip B. Flynn For For Management 1.7 Elect Director Michael J. Gillfillan For For Management 1.8 Elect Director Ronald L. Havner, Jr For For Management 1.9 Elect Director Norimichi Kanari For For Management 1.10 Elect Director Mary S. Metz For For Management 1.11 Elect Director Shigemitsu Miki For Withhold Management Elect Director Takashi Morimura For For Management Elect Director J. Fernando Niebla For For Management Elect Director Masashi Oka For For Management Elect Director Tetsuo Shimura For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management UNIT CORPORATION Ticker: UNT Security ID: 909218109 Meeting Date: MAY 3, 2006 Meeting Type: Annual Record Date: MAR 6, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John G. Nikkel For Withhold Management Elect Director Gary R. Christopher For Withhold Management Elect Director Robert J. Sullivan, Jr. For Withhold Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For Against Management 4 Increase Authorized Preferred Stock For Against Management 5 Approve Omnibus Stock Plan For For Management UNIVERSAL COMPRESSION HOLDINGS, INC. Ticker: UCO Security ID: 913431102 Meeting Date: APR 19, 2006 Meeting Type: Annual Record Date: MAR 6, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William M. Pruellage For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management VARIAN MEDICAL SYSTEMS INC Ticker: VAR Security ID: 92220P105 Meeting Date: FEB 16, 2006 Meeting Type: Annual Record Date: DEC 19, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Timothy E. Guertin For Did Not Management Vote Elect Director David W. Martin For Did Not Management Vote Elect Director R Naumann-Etienne For Did Not Management Vote Elect Director Kent J. Thiry For Did Not Management Vote 2 Amend Omnibus Stock Plan For Did Not Management Vote 3 Ratify Auditors For Did Not Management Vote VERITAS DGC INC. Ticker: VTS Security ID: 92343P107 Meeting Date: DEC 15, 2005 Meeting Type: A Record Date: OCT 17, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Loren K. Carroll For For Management Elect Clayton P. Cormier For For Management Elect James R. Gibbs For For Management Elect Thierry Pilenko For For Management Elect Jan Rask For Withhold Management Elect Yoram Shoham For For Management Elect David F. Work For For Management Elect Terence K. Young For For Management Ratify selection of auditors For For Management W. R. BERKLEY CORP. Ticker: BER Security ID: Meeting Date: MAY 16, 2006 Meeting Type: Annual Record Date: MAR 20, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William R. Berkley For Withhold Management Elect Director George G. Daly For Withhold Management Elect Director Philip J. Ablove For Withhold Management Elect Director Mary C. Farrell For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management WATSON PHARMACEUTICALS, INC. Ticker: WPI Security ID: Meeting Date: MAY 5, 2006 Meeting Type: Annual Record Date: MAR 23, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jack Michelson For For Management Elect Director Ronald R. Taylor For For Management 1.3 Elect Director Andrew L. Turner For For Management 2 Ratify Auditors For For Management WESCO INTERNATIONAL, INC. Ticker: WCC Security ID: 95082P105 Meeting Date: MAY 17, 2006 Meeting Type: Annual Record Date: APR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven A. Raymund For For Management 1.2 Elect Director Lynn M. Utter, Jr. For For Management 1.3 Elect Director William J. Vareschi For For Management 2 Ratify Auditors For For Management WEST CORPORATION Ticker: WSTC Security ID: 952355105 Meeting Date: MAY 11, 2006 Meeting Type: Annual Record Date: MAR 17, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas B. Barker For Withhold Management 1.2 Elect Director William E. Fisher For Withhold Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management WESTERN REFINING INC Ticker: WNR Security ID: 959319104 Meeting Date: MAY 24, 2006 Meeting Type: Annual Record Date: MAR 27, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian J. Hogan For Withhold Management 1.2 Elect Director Scott D. Weaver For Withhold Management 2 Ratify Auditors For For Management WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORP Ticker: WAB Security ID: 929740108 Meeting Date: MAY 17, 2006 Meeting Type: Annual Record Date: APR 7, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kim G. Davis For For Management 1.2 Elect Director Michael W.D. Howell For For Management 1.3 Elect Director Gary C. Valade For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus Stock For For Management Plan ZALE CORP Ticker: ZLC Security ID: 988858106 Meeting Date: NOV 11, 2005 Meeting Type: A Record Date: SEP 12, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Richard C. Marcus For For Management 1.02 Elect Mary L. Forte For For Management 1.03 Elect J. Glen Adams For For Management 1.04 Elect David A.B. Brown For For Management 1.05 Elect Mary Elizabeth Burton For For Management 1.06 Elect Sue E. Gove For For Management 1.07 Elect John B. Lowe Jr. For For Management 1.08 Elect Thomas C. Shull For For Management 1.09 Elect David M. Szymanski For For Management 2.00 Amend Stock Incentive Plan For For Management 3.00 Adopt the Outside Directors'' 2005 Stock For For Management Incentive Plan 4.00 Ratify selection of auditors For For Management ZENITH NATIONAL INSURANCE CORP. Ticker: ZNT Security ID: 989390109 Meeting Date: MAY 24, 2006 Meeting Type: Annual Record Date: MAR 27, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Max M. Kampelman For For Management 1.2 Elect Director Robert J. Miller For Withhold Management 1.3 Elect Director Leon E. Panetta For For Management 1.4 Elect Director Catherine B. Reynolds For For Management 1.5 Elect Director Alan I. Rothenberg For For Management 1.6 Elect Director William S. Sessions For For Management 1.7 Elect Director Gerald Tsai, Jr. For For Management 1.8 Elect Director Michael Wm. Zavis For For Management 1.9 Elect Director Stanley R. Zax For For Management 2 Amend Restricted Stock Plan For For Management 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for management's recommendation if management's recommendation is 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'None' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES: Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PUTNAM OTC & EMERGING GROWTH FUND (Registrant) By /s/ Charles E. Porter, Executive Vice President, Associate Treasurer and Principal Executive Officer (Signature & Title) Date: August 11, 2006
